Per Curiam.
While the plaintiff’s proof did not support its entire claim and the testimony was not without contradiction, we find that, applying the rule which requires the most favorable inferences to be drawn in its favor, plaintiff prima facie at least, established the right to part of the relief sought. Under the circumstances, it was error to dismiss the complaint.
The judgment should he reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.